KENYON V. GEO GROUP



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-461-CV





SCOTT RAY KENYON	APPELLANT



V.



THE GEO GROUP, INCORPORATED,	APPELLEES

EDISON SANCHEZ, AND ERICA WALDEN	



------------



FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On December 27, 2005, appellant filed a notice of appeal from the trial court’s November 29, 2005 dismissal order.  The trial court granted appellant’s timely motion for new trial on February 9, 2006, seventy-two days after the date of the dismissal order and while the trial court still had plenary jurisdiction over the case.  
See
 
Tex. R. Civ. P.
 329b(c), (e).

On February 15, 2006 and March 8, 2006, we informed the parties that it appeared the trial court’s granting of the motion for new trial rendered this appeal moot and that the appeal would be dismissed as moot unless any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  Appellant responded, agreeing that the appeal should be dismissed as moot.  

Accordingly, on this court’s own motion, we dismiss the appeal as moot.  
See State Farm Mut. Auto. Ins. Co. v. Smith
, No. 02-03-00046-CV, 2003 WL 22071455, at *1 (Tex. App.—Fort Worth Aug. 29, 2003, no pet.) (mem. op.).



PER CURIAM

PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DELIVERED: March 30, 2006

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.